TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT, dated as of July 17, 2006 (this “Agreement”), is
entered into by and among ISSG, Inc., a Delaware corporation (“Company”), ISSG
Sub, Inc., a Florida corporation (“Merger Sub”) and Advantage Investment
Strategies, Inc. (f/k/a Private Asset Advisors), a Florida corporation (the
“Target”). Company, Merger Sub and the Target are separately referred to herein
as a “Party,” and collectively referred to herein as the “Parties.”

WHEREAS, on April 12, 2006, the Parties entered into that certain Agreement and
Plan of Merger (the “Merger Agreement”);

WHEREAS, the respective Boards of Directors of Company, Merger Sub and the
Target have determined that the merger of Merger Sub with and into the Target
(the “Merger”) pursuant to the Merger Agreement, and the other transactions
contemplated by the Merger Agreement, are no longer consistent with, and in
furtherance of, their respective business strategies and goals;

WHEREAS, the Parties desire to terminate the Merger Agreement and each of the
Parties desires to release the other Parties of their respective obligations,
rights, covenants, and agreements under the Merger Agreement and in connection
with the Merger and such other contemplated transactions, under the terms and
conditions hereof;

WHEREAS, each of such respective Boards of Directors of Company, Merger Sub and
the Target have determined by a vote of a majority of the members of its entire
Board of Directors to terminate the Merger Agreement by mutual consent;

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the Parties agree as follows:

1. Termination. The Company, the Merger Sub and the Target hereby mutually
consent to the termination of the Merger Agreement, effective as of the date
first written above. The Merger Agreement is hereby void and there shall be no
liability or obligation thereunder on the part of the Parties or their
respective affiliates, officers, directors or stockholders.

2. Release and Waiver.

(a) Each of the Releasers hereby waives and releases any right to initiate or
prosecute or participate in the initiating or prosecuting of any and all Claims
against or with respect to any of the Releasees, including, without limitation,
any and all Claims arising out of or concerning in any way the Merger Agreement,
any transactions contemplated therein, and any Party’s securities, whether or
not any of such Claims are now existing or hereafter arising.

(b) Each of the Releasers hereby releases and forever discharges all Releasees
of and from any and all manner of Claims which the Releaser now has or may
hereafter have against

 

-1-

 

--------------------------------------------------------------------------------

 

any Releasee arising out of or concerning in any way the Merger Agreement, any
transactions contemplated therein, and any Party’s securities.

(c) The release and waiver provided for in this Section 2 (this “Release”) is
intended by the Releaser to be as broad as the law allows and is intended
specifically to be a compromise and release generally of all released Claims of
the Releaser against all Releasees, arising out of or concerning in any way the
Merger Agreement, any transactions contemplated therein, and any Party’s
securities.

(d) Each of the Releasers hereby specifically waives any purported right to
challenge the validity or seek rescission of, or to vitiate, this Release on the
ground that any information was kept concealed from the Releaser by any of the
Releasees, and each of the Releasers agrees that no remedy shall be available
for any such alleged non-disclosure, and that the right to rescind this Release
on any such grounds is hereby expressly waived. Each of the Releasers
specifically acknowledges that they might hereafter discover facts in addition
to or different from those which they now know or believe to be true with
respect to the subject matter of the Claims released, but nonetheless Releaser
shall be deemed to have fully, finally, and forever settled and released any and
all Claims whether known or unknown, suspected or unsuspected, contingent or
non-contingent, which now exist, heretofore have existed, or may come to exist
in the future upon any theory of law or equity now existing or coming into
existence in the future.

3. Miscellaneous.

(a) Expenses. All costs and expenses incurred in connection with this Agreement,
the Merger Agreement, and the transactions contemplated hereby and/or thereby
shall be paid by the Party incurring such expense.

(b) Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Parties, it being understood that all Parties need not sign the same
counterpart. A facsimile or electronic transmission of a signed counterpart of
this Agreement shall be sufficient to bind the Party or Parties whose
signature(s) appear thereon.

(c) Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter hereof.

(d) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of California, without regard to any applicable
conflicts of law rules.

(e) Enforcement of Agreement. The Parties agree that irreparable damage would
occur in the event that the provisions of this Agreement were not performed in
accordance with its specific terms or were otherwise breached. It is accordingly
agreed that the Parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions thereof in any court of the United States or any state having

 

-2-

 

--------------------------------------------------------------------------------

 

jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.

(f) Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

(g) Publicity. Except as otherwise required by law, none of the Parties shall
issue or cause the publication of any press release or other public announcement
with respect to, or otherwise make any public statement concerning, the
transactions contemplated by this Agreement, without the consent of the other
party, which consent shall not be unreasonably withheld or delayed.

(h) Benefits. This Agreement will be binding upon, inure to the benefit of and
be enforceable by the Parties and their respective successors and assigns. This
Agreement is also for the benefit of third party “Releasees”.

7. Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Merger Agreement. In addition to
any other definitions contained in this Agreement, the following words, terms
and phrases shall have the following meanings when used in this Agreement.

(a) “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.

(b) “Claims” shall mean any action or actions, cause or causes of action, in law
or in equity, suits, debts, liens, security interests, liabilities, claims,
demands, damages, punitive damages, losses, costs, or expenses, and reasonable
attorneys’ fees of any nature whatsoever, including, without limitation, claims
based upon breach of fiduciary or other duty, legal fault, misrepresentation or
omission, negligence, offense, quasi-offense, contract, quasi-contract,
appraisal rights under Delaware law, or any other federal or state law or
regulation, or any other theory, or for actions taken or omitted to be taken in
regard to the other Party’s securities, any statements made about the other
Party’s securities, or any appraisal rights, or actions taken or omitted to be
taken, whether fixed or contingent and including known, suspected or Unknown
Claims, excluding, notwithstanding the foregoing, any claim or cause of action
made pursuant to the applicable Releaser’s rights hereunder or any claim or
cause of action that cannot be waived or released under applicable law.

(c) “Releaser” means a Party together with all of its subsidiaries, Affiliates,
successors, assigns, representatives, agents and any and all the officers,
directors, representatives, employees, agents, advisors, attorneys, or
accountants of any of the foregoing.

 

-3-

 

--------------------------------------------------------------------------------

 

 

(d) “Releasees” means a Party together with all of its subsidiaries, Affiliates,
successors, assigns, representatives, agents and any and all the officers,
directors, representatives, employees, agents, advisors, attorneys, or
accountants of any of the foregoing.

(e) “Unknown Claims” means any and all Claims including, without limitation, any
Claim which the Releaser does not know or even suspect to exist in its or their
favor at the time of the giving of the Release which, if known by it or them
might have affected its or their decision regarding the Releases.

 

IN WITNESS WHEREOF, Company, Merger Sub and the Target have caused this
Agreement to be executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

“COMPANY”:

 

ISSG, INC.,

a Delaware corporation

 

By: /s/ Terence Davis              

 

Terence Davis, President

 

 

“MERGER SUB”:

 

ISSG SUB, INC.,

a Florida corporation

 

By: /s/ Terence Davis              

 

Terence Davis, President

 

“TARGET”:

 

ADVANTAGE INVESTMENT STRATEGIES, INC.,

a Florida corporation

 

By: /s/ Mark Riviello                

 

Mark Riviello, President

 

 

-4-

 

 